* Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 1 of 14 PagelD 1

Et} EY
Pro Se 1] (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT# 99) pee 4 AM 9: 32

for the

MIDDLE District of FLORIDA , Ft : 4

CIVIL Division

CaseNo. S196 ‘CY. DGB -0c- 30f7AL

(to be filled in by the Clerk's Office)
RAMON PHILLIPS / BABARA PHILLIPS

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above.
please write “see attached” in the space and attach an additional
page with the full list of names.)
-\-

Jury Trial: (check one) [_] Yes [XJ] No

DAVID WEISEL

Defeydant(s)
(Write the full name of each defendant who is being sued, If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the fil list of names.)

me Oe OTS OES ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name RAMON PHILLIPS
Street Address 4849 SE 110™ ST #60
City and County BELLEVIEW
State and Zip Code FLORIDA 34420
Telephone Number
E-mail Address LAWAPPEALS@GMAIL.COM

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
« Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 2 of 14 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name DAVID WEISEL
Job or Title ¢if known)
Street Address 18 WINTER GREEN WAY
City and County OCALA, MARION
State and Zip Code FLORIDA 34482

Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No, 3
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of 5
* Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 3 of 14 PagelD 3

Pro Se | (Rev. 12/16) Complaint for a Civil Case
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[_] Federal question Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) RAMON PHILLIPS . is a citizen of the

State of (name) FLORIDA

b. If the plaintiff is a corporation
The plaintiff, (name) . Is incorporated
under the laws of the State of (ame)

and has its principal place of business in the State of (ame)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2: The Defendant(s)
a. If the defendant is an individual
The defendant, (ame) DAVID WEISEL . is acitizen of
the State of (name) FLORIDA . Orisa citizen of

(foreign nation)

Page 3 of 5
Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 4 of 14 PagelD 4

Pro Se | (Rev, 12/16) Complaint for a Civil Case

III.

IV.

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) 5

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

ad

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

250,000.00

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

EXPLOTATION OF A PERON WITH DISABILITIES BY ILEGALY SIGNING HIS NAME OF A
PROPERTY TITLE PURCHASE AND ILEGAL APROPIATION OF DISABLE PERSON BUISNESS
EQUIPMENT WORTH 200,000.00 FROM THE PLAINTIFF'S PROPERTY

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
» Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 5 of 14 PageID 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

To withdraw from plaintiff,s property title and return or/provide the amount owed of the buisness equipment
taken from the plaintiff's buisness woth $200,000.00

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/08/2020

Signature of Plaintiff 2 of h. Py QS x Al. | TK

Printed Name of Plaintiff Ramon Plillips
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

Page 5 of 5
——

‘Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 6 of 14 PagelD 6

IN THE U.S. FEDERAL DISTRICT COURT
IN AND FOR MIDDLE DISTRICT
OCALA, FLORIDA

CIVIL LAWSUIT DIVISION
CIVIL FINANCIAL EXPLOITATION OF AN ELDERLY WITH DISABILITY/
FORGERY OF SIGNATURE OF AN ELDERLY WITH DISABILITY
CASE NUMBER:

RAMON PHILLIPS & BARBARA PHILLIPS

PLAINTIFF
vs
DAVID W. EISEL
DEFENDANT
RAMON PHILLIPS DAVID W. EISEL
PLAINTIFF DEFENDANT
4849 SE 110" ST, STE 60 18 WINTERGREEN WAY

BELLEVIEW, FL 34482 OCALA, FL 34482
' Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 7 of 14 PagelD 7

TABLE OF CONTENTS

 

STATUTES

 

e TITLE XVII Economic Security and Public Welfare CHAPTER 29 Protection of
Adults KRS 209.020 Definitions of Chapter; (9) “Exploitation” means obtaining
or using another person’s resources, including but not limited to funds, assets,
or property, by deception, intimidation, or similar means, with the intent to
deprive the person of those resources,”

e AS 13.26.165-13.26.324, unless the context requires otherwise, “fraud”
means; (1) Robbery, extortion, and coercion under AS 11.41.500

e AS Sec. 47.24.900. Definitions (8) “exploitation” (A) means unjust or improper
use of another person or another person’s resources for one’s own profit or
advantage, with or without the person’s consent; and (B) includes acts by a
person who stands in a position of trust or confidence with a vulnerable
adult...advantage through undue influence. AS 13.26.324(1) and (2).

e AS 47.24.900; (21) “vulnerable adult” means a person 18 years of age or older
who, because of incapacity, mental illness, mental deficiency, physical illness
or disability, advanced age, chronic use of drugs, chronic intoxication, fraud,
confinement, or disappearance, is unable to meet the person’s own needs or
to seek help without assistance.

e A.R.S 14-5101 Definitions; “Incapacitated person” means any person who is
impaired by reason of mental illness, mental deficiency, disability, chronic use
of drugs, or communicate responsible of limited guardianship
only...determines by clear and convincing evidence that the person retains
sufficient understanding...”
' Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 8 of 14 PagelD 8

e A.R.S 46-451 Definitions; “Exploitation” means the illegal or improper use of a
vulnerable adult or his resources for another’s profit or advantage.”

e TITLE 9 Family Law, Subtitle 2. Domestic Relations, Chapter 20 Adult
Maltreatment Custody Act 9-20-103; Definitions; (7) “Exploitation” means
the: (A) Illegal or unauthorized use or management of an endangered persons
or an impaired persons funds, assets, or property; (C) Fraudulent or otherwise
illegal, unauthorized, or improper act of process of an individual including a

caregiver...”

e TITLE 38 Public Welfare, CHAPTER 9 Protection of Aged or Disabled Adults
Statute 38-9-2; Definitions; (8) Exploitation. The expenditure, diminution, or
use of the property, assets, or resources of a protected person without the
express voluntary consent of that person or his or her legally authorized
representative or the admission of or provision of care to a protected person
who needs to be in the care of licensed hospital by an unlicensed hospital after
court order obtained by the State Board of Health has directed closure from
the unlicensed hospital. For the purpose of this section and Sections 38-9-6 &
36-9-7, the term” unlicensed hospital” shall have the meaning ascribed to it in
Section 22-21-33, and the term “licensed hospital” shall have the meaning to
it in Section 22-21-20.

(17) Protected person. Any person over 18 years of age subject to protection
under this chapter or any person, including but not limited to, persons who are
senile, people with intellectual disabilities and developmental disabilities, or
any person over 18 years of ager that is mentally or physically incapable of
adequately caring for himself or herself and his or her interest without serious
consequences to himself or herself or others.

e TITLE 26. HUMAN SERVICES CODES, ARTICLE 3.1 PROTECTIVE SERVICES FOR
ADUKLTS AT RISK OF MISTREATMENT OR SELF-NEGLECT, PART 1 PROTECTIVE
SERVICES FOR AT RISK-ADULTS 26-3.1-101; DEFINITIONS (4) “Exploitation”
means an act of omission by a person that:
» Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 9 of 14 PagelD 9

(A) Uses deception, harassment, intimidation, or undue influence to permanently
or temporarily deprive an at-risk adult of the use, benefit, or possession of his
or her money, assets, or property; (b) In the absence if legal authority

TITLE XLVI Whoever falsely makes, alters, forges or counterfeits a public
record, or certificate, return or attestation of any clerk or register of a court,
public register, notary, town clerk or any public officer, in relation to a matter,
wherein such certificate, return or attestation may receive as a legal proof or
character, deed, will, testament, bond, or writing obligatory with intent to
injure or defraud any person.

B- CITATIONS

 

e Civil Financial Exploitation; KRS 209.020 (2016)
e Civil Financial Exploitation; Code of Ala. 38-9-2 (2016)

e Civil Financial Exploitation; A.C.A. -20-103 (2016) & A.C.A 12-121703
e Civil Financial Exploitation; Alaska Stat. 47-24-900

e Civil Financial Exploitation; A.R.S. 14-5101

e Civil Financial Exploitation; A.R.S. 46-451

e Civil Financial Exploitation; C.R.S 26-3.1-101

e Civil Financial Exploitation; AS 13.26.165-13.26.324
-Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 10 of 14 PagelD 10

e Civil Financial Exploitation; AS Sec. 47.24.900
e Civil Financial Exploitation; AS 47.24.900; (21)

e Civil Financial Exploitation; A.R.S 14-5101

STATEMENT OF THE FACTS
Now here comes the Plaintiff's and hereby states the facts:

1) That the Plaintiff & the Defendant have known each other since the
year of 2006.

2) Both the Plaintiff & the Defendant are adults & residents of Marion
County, Florida.

3) On or about November 2010 the Defendant approached Plaintiff with
knowledge of the Plaintiff being disabled and incapable of making
any decisions due to his mental disability; coerced the Plaintiff into
signing a contract and placing a deposit of $500.00 to Brick City Title
Insurance Agency for the purchase of 2 acres. (Exhibit A) The address
for both acres being 11891 W HWY 328, Ocala, FL 34482 Lots 21108-
003-35 & 21108-203-35. TITLE 9 Family Law, Subtitle 2. Domestic
Relations, Chapter 20 Adult Maltreatment Custody Act 9-20-103;
Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 11 of 14 PagelD 11

Definitions; (7) “Exploitation” means the: (A) Illegal or unauthorized
use or management of an endangered persons or an impaired
persons funds, assets, or property; (C) Fraudulent or otherwise illegal,
unauthorized, or improper act of process of an individual including a
caregiver...”

4) On or about August 19", 2011; the Defendant took the Plaintiff to
Brick City Title to close & sign the deed. Defendant illegally &
knowingly the Plaintiff’s disability which he cannot decide for himself
requested that the title company add his name to the deed. Whoever
falsely makes, alters, forges or counterfeits a public record, or
certificate, return or attestation of any clerk or register of a court,
public register, notary, town clerk or any public officer, in relation to a
matter, wherein such certificate, return or attestation may receive as
a legal proof or character, deed, will, testament, bond, or writing
obligatory with intent to injure or defraud any person.

5) On or about September 9", 2011; a corrective deed was done by the
title company placing the Defendant as right of survivorship without
authorization and without the Plaintiff's knowledge. A.R.S 46-451
Definitions; “Exploitation” means the illegal or improper use of a
vulnerable adult or his resources for another’s profit or advantage.”
TITLE 9 Family Law, Subtitle 2. Domestic Relations, Chapter 20 Adult

Maltreatment Custody Act 9-20-103; (A) Illegal or unauthorized use or
management of an endangered persons or an impaired persons funds, assets,

or property.
‘Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 12 of 14 PagelD 12

6) Defendant requested employment with the knowledge of the
Plaintiff's disability & inability to be consciously aware of his
decisions. Defendant used Plaintiff's shop for his own personal
employment and personal gain.

7) Defendant removed multiple tools and traveling trailers from the
Plaintiff's property without authorization and without notifying the
Plaintiff.

8) Defendant used the Plaintiff's property illegally without authorization
at times when the Plaintiff was not in the area. Plaintiff was currently
in the state of Texas recuperating from a stroke he had suffer.

9) Defendant illegally removed ALL the Plaintiff's companies welding
tools, equipment, trailers, and other assets while Plaintiff was not in
the state of Florida. Stealing a total of $200,000.00 of property &
equipment.

10) Defendant also entered the premises illegally and without
authorization while removing the Plaintiff's personal & business
belongings also taking 3 diamond rings from inside the Plaintiff's
home. Witnesses can state that the light was on in the shop during the
middle of the night a week or so before the Plaintiff came back home,
and that the Defendant’s truck & others were parked in front of the
Plaintiff's business shop.

11) The Plaintiff returned home from the state of Texas late December
of 2017 to find all his hard-earned belongings removed from his
property. Plaintiff's confronted the Defendant & the Defendant falsely
accused the Plaintiff that he allowed him to watch over and take the
Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 13 of 14 PagelD 13

assets so that it would not be stolen. Plaintiff told the Defendant that ,
was FALSE & demanded all the assets to be returned; and the
Defendant said he would not return them.

12) Defendant threatened the Plaintiff with physical harm if he were to
be reported to the Marion County Sheriff's Department by stating he
has lots of companions in the Sheriff's Department that would not
charge him.

13) Plaintiff contacted the Marion County Sheriff's office in which the
officer arrived at the Plaintiff's property & stated that it was a civil
matter.

14) Defendant has constantly threatened the plaintiff with bodily harm
and verbal abuse after the plaintiff contacted the senior citizen abuse
hotline.

Conclusion

 

Therefore, the Plaintiff request that this Honorable Judge of the Federal Middle
District Court enters a Judgement against the defendant mention above or sets
for a non-jury trail as require by law.
- Case 5:20-cv-00598-JSM-PRL Document1 Filed 12/14/20 Page 14 of 14 PageID 14

CERTIFICATE OF SERVICE
| HEREBY STATE THAT A TRUE AND CORRECT COPY has been mail to the
Defendant DAVID W. EISEL >
via U.S. Mail to the address of 18 WINTERGREEN WAY, Ocala Florida 34482

RAMON PHILLIPS
